Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	In claim 17, line 1; “claim 1” should be –claim 11--.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,936,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the patented claims.
  
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1/2) as being clearly anticipated by Liu et al (Applicants’ admission prior art in parent application S/N 16/174,084), “PuDianNao: A Polyvalent Machine Learning Accelerator").
	As per independent claim 1, Liu et al discloses, e.g., see “section 3. Accelerator Architecture”, including:
Claim 1. An apparatus (e.g., Fig. 11) for neural network operations, comprising: 
a neural network processor configured to process one or more floating-point numbers to generate one or more process results (e.g., see section 3.1.2 Arithmetic Logic Unit (ALU); especially last paragraph) formatted as regular floating-point numbers; and 
a long-to-short (LS) floating-point number converter (e.g., see section 3.1.1 Machine Learning Unit (MLU); especially third sentence, “32-bit float to 16-bit float”) configured to convert the one or more process results from the regular floating-point numbers in accordance with at least one format of shortened floating-point numbers.
Due to the similarity of claim 11 to claim 1, it is rejected under a similar rationale.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
6.	Claims 2-3, 5-7, 9-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Applicants’ admission prior art in parent application S/N 16/174,084), “PuDianNao: A Polyvalent Machine Learning Accelerator").
	Liu et al have been discussed in paragraph No.4 above.
	As per dependent claim 2, the claim adds “further comprising a floating-point number analyzing processor configured to determine a length limit of an exponent field of the at least one format of the shortened floating-point numbers”.  The feature is obvious to a person having ordinary skill in the art because each format has a certain length of exponent field and mantissa field.
	As per dependent claim 3, the claim adds “wherein the floating-point number analyzing processor is further configured to determine an offset value and a bias value of the at least one format of the shortened floating-point numbers”.  The feature is obvious to a person having ordinary skill in the art because each format has an offset value and a bias value. 
	As per dependent claim 5, the claim adds “further comprising a data cache configured to store one or more weight values and one or more bias values of the floating-point numbers formatted as the regular floating-point numbers”. The feature is obvious to a person having ordinary skill in the art for store/”buffer” the data for use in the future. 
	As per dependent claim 6, the claim adds “wherein the LS floating-point number converter comprises: a pruning processor configured to adjust a length of a mantissa field of the process results, and an exponent modifier configured to adjust a length of an exponent field of the process results in accordance with the at least one format.” The feature is obvious to a person having ordinary skill in the art, e.g., see parent case S/N 16/174,084, non-final office action mailed dated 05/22/2022, para. 3). 
	As per dependent claim 7, the claim adds “further comprising a forward propagation module configured to perform operations in a forward propagation process to generate one or more forward propagation results”.  The feature is obvious to a person having ordinary skill in the art for sequence operation(s).
	As per dependent claim 9, the claim adds “wherein one or more floating-point numbers are grouped into one or more categories based on a layer that the floating-point numbers correspond to or a type of the floating-point numbers.” The feature is obvious to a person having ordinary skill in the art. 
	As per dependent claim 10, the claim adds “wherein each of the at least one format of shortened floating-point numbers includes a bit length limit of an exponent, a bit length of a mantissa, and an offset value.”  Similarly to claims 2-3.
	Due to the similarity of claims 12-13, 15-17 and 19-20 to claims 2-3, 5-7 and 9-10, they are rejected under a similar rationale.

Conclusion

7.	Claims 4, 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
8.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the detailed fetures of dependent claims 4, 8, 14 and 18
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182